— In a proceeding pursuant to article 78 of the Civil Practice Act to review a determination of the New York City Transit Authority, made June 15, 1960, dismissing the petitioner from his position as railroad clerk, the Transit Authority appeals from an order of the Supreme Court, Kings County, dated November 7,1960, which modified its determination by reducing the punishment imposed on petitioner to suspension for a period of six months. Order reversed on the law and the facts, without costs, and determination confirmed. Findings of fact contained in the opinion of the Special Term which may be inconsistent herewith are reversed, and new findings are made as indicated herein. In our opinion, on the facts in this record, the penalty of dismissal is not excessive, *819and the Transit Authority did not abuse its discretion in imposing such punishment. Nolan, P. J., Beldock, Ughetta, Christ and Pette, JJ., concur.